1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                ***
8

9     CAMILLE BYLO LEWIS,                             Case No. 2:13-cv-00757-MMD-VCF

10                                     Petitioner,                   ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                   Respondents.
13

14         Before the Court are Petitioner Camille Bylo Lewis’ motions for extension of time

15   (ECF Nos. 45, 46). The Court finds good cause to grant the motions.

16         It is therefore ordered that Petitioner’s two motions for extension of time to file

17   traverse/reply in support of the petition (ECF Nos. 45, 46) are both granted nunc pro tunc.

18         DATED THIS 1st day of October 2019.

19

20                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
